COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


VIRGINIA COMMONWEALTH TEXTILES AND
 AMERICAN MOTORISTS INSURANCE COMPANY
                                                MEMORANDUM OPINION *
v.   Record No. 1671-98-2                           PER CURIAM
                                                 DECEMBER 8, 1998
MICHAEL METZ


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (William W. Nexsen; J. Derek Turrietta;
           Stackhouse, Smith & Nexsen, on brief), for
           appellants.
           (Christopher C. Booberg; Geoffrey McDonald
           and Associates, on brief), for appellee.



     Virginia Commonwealth Textiles and its insurer (hereinafter

referred to as "employer") contend that the Workers' Compensation

Commission ("commission") erred in finding that Michael Metz

proved that he sustained an injury by accident arising out of and

in the course of his employment, which caused an aggravation of

his pre-existing right shoulder condition.     Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     So viewed, the evidence proved that on the evening of April
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
24, 1997, Metz was working for employer as a criller.    That job

required that Metz hang spools of yarn and run the yarn through

threading machines.    Metz was required to work in a three and

one-half foot area with his arms raised overhead.   Metz, who is

six feet four inches tall, estimated that the spools weighed two

to five pounds and that the hooks upon which he had to place the

spools were eight and one-half to nine feet off the ground.

     Metz injured his right shoulder while performing his work

duties.   He described the incident as follows:
           I was hanging yarn up on the machines and
           after I hung the yarn I come back around to
           pull the yarn over the bars to run it through
           the machine, and at the time I was pulling
           the yarn my shoulder started to fall out of
           place and I pulled down on the yarn the rest
           of the way and it did fall out of place.


Metz further explained that as he was putting the yarn on the

spool, he felt "a lot of pain, you know, separation" in his arm.

He stated that his "arm started turning purple and everything,

it was just like a big pain at once."   Metz suffered a dislocated

shoulder as a result of the incident.

     Metz immediately reported the injury to his supervisor and

sought treatment that night at a hospital.   The emergency room

physician recorded a history of "lifting a 5 pound object when

[Metz] felt a popping sensation in his right shoulder.

Apparently it dislocated.   He was able to gently manipulate it

back into position."

     Metz sought follow-up treatment from Dr. Loel Z. Payne, an




                                - 2 -
orthopedic surgeon, and reported to Dr. Payne the incident that

caused the injury.    Dr. Payne noted that Metz had sustained two

previous injuries to his right shoulder, one in 1993 and one in

1995.    However, Dr. Payne noted that the April 24, 1997 injury

was the first time Metz had dislocated his right shoulder since

1995.    Dr. Payne diagnosed "recurrent right shoulder instability

with dislocation."    He also opined that "the work injury on

4/24/97 was a recurrence of shoulder instability that was a

preexisting condition.    The numbness in the arm both before and

after the accident are related to the instability.    This was not

a new injury, but rather an exacerbation of a preexisting

condition."    Dr. Payne performed surgery on Metz's right

shoulder.
        Based upon this record, the commission found that Metz

proved that he sustained an injury by accident arising out of and

in the course of his employment.    The commission also found that

Metz's pre-existing shoulder condition was aggravated by the work

accident, and, therefore, employer was responsible for medical

expenses and disability causally related to the exacerbation.

                          Injury by Accident

        "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural
change in the body."     Morris v. Morris, 238 Va. 578, 589, 385




                                 - 3 -
S.E.2d 858, 865 (1989).
          "An accident may be said to arise out of and
          in the course of the employment if the
          exertion producing the accident is too great
          for the man undertaking the work, even though
          the degree of the exertion is usual and
          ordinary and 'the workman had some
          predisposing weakness.' . . . 'The question
          is not whether it would affect the ordinary
          man, but whether it affected the
          [employee.]'"


Russell Loungewear v. Gray, 2 Va. App. 90, 94, 341 S.E.2d 824,

826 (1986) (citations omitted)).
     Metz's testimony established that when he lifted the spool

of yarn over his head and pulled on the yarn, he dislocated his

right shoulder.   Metz's testimony and the medical records provide

credible evidence to support the commission's finding that the

aggravation of his right shoulder condition was caused by an

identifiable incident that resulted in an obvious sudden

mechanical or structural change in his body.   Thus, that finding

is conclusive on this appeal.    See James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).   Metz's

"evidence proved that the '"causative danger . . . had its origin

in a risk connected with the employment, and . . . flowed from

that source as a rational consequence."'   That the activity was

usual, and did not require exertion, and that the injury was not

'foreseen or expected' are irrelevant."    Grove v. Allied Signal,

Inc., 15 Va. App. 17, 22, 421 S.E.2d 32, 35 (1992) (citation

omitted).




                                - 4 -
                      II.   Causation/Disability

     "'[T]he employer takes the employee as he is and if the

employee is suffering some physical infirmity, which is

aggravated by an industrial accident, the employer is responsible

for the end result of such accident.'"     McDaniel v. Colonial

Mechanical Corp., 3 Va. App. 408, 414, 350 S.E.2d 225, 228 (1986)

(citation omitted).   "The actual determination of causation is a

factual finding that will not be disturbed on appeal if there is

credible evidence to support the finding."     Ingersoll-Rand Co. v.

Musick, 7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).

     Dr. Payne opined that the April 24, 1997 work-related injury

caused an exacerbation of Metz's right shoulder condition.    Dr.

Payne's medical records and opinions provide credible evidence

from which the commission could reasonably infer that Metz's

pre-existing right shoulder condition was aggravated by the April

24, 1997 work-related injury.    Thus, that finding is conclusive

in this appeal.   See James, 8 Va. App. at 515, 382 S.E.2d at 488.

     For these reasons, we affirm the commission's decision.
                                                          Affirmed.




                                 - 5 -